UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 29 Date of reporting period: February 29, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended February 29, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 1 –13.29 –4.75 — 0.52 –13.29 –21.61 — 3.38 Class B 2 –13.88 –4.76 — 0.61 –13.88 –21.65 — 3.97 Class C 2 –10.31 –4.46 — 0.61 –10.31 –20.38 — 3.97 Class I –8.33 –3.31 — 1.80 –8.33 –15.50 — 12.22 Class R1 –9.00 –3.96 — 1.07 –9.00 –18.30 — 7.14 Class R3 –8.95 — — 7.97 –8.95 — — 23.71 Class R4 –8.67 — — 8.30 –8.67 — — 24.76 Class R5 –8.38 — — 8.63 –8.38 — — 25.82 Class R6 –8.23 –3.20 — 2.04 –8.23 –15.02 — 13.92 Class 1 –8.27 –3.25 — –1.63 –8.27 –15.23 — –8.36 Class NAV –8.24 –3.20 — –0.91 –8.24 –15.02 — –4.90 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-12 for Class C, Class R1, Class R3, Class R4 and Class R5 shares. For Class R6 shares the fee waivers and expense limitations are contractual at least until 6-30-13. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class R6 Class 1 Class NAV Net (%) 1.60 2.23 2.30 1.15 1.90 1.80 1.50 1.20 1.10 1.07 1.02 Gross (%) 1.60 2.23 2.41 1.15 6.67 43.50 43.17 30.63 1.10 1.07 1.02 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. 6 International Core Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 8 9-16-05 $10,397 $10,397 $11,996 Class C 8 9-16-05 10,397 10,397 11,996 Class I 3 9-16-05 11,222 11,222 11,996 Class R1 3 9-16-05 10,714 10,714 11,996 Class R3 3 5-22-09 12,371 12,371 13,311 Class R4 3 5-22-09 12,476 12,476 13,311 Class R5 3 5-22-09 12,582 12,582 13,311 Class R6 3 9-16-05 11,392 11,392 11,996 Class 1 3 11-6-06 9,164 9,164 9,541 Class NAV 3 8-29-06 9,510 9,510 9,987 MSCI EAFE Index (gross of foreign withholding tax on dividends) (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 On 6-9-06, through a reorganization, the Fund acquired all of the assets of the GMO International Disciplined Equity Fund (the predecessor fund). The predecessor fund offered its Class III shares, inception date 9-16-05, in exchange for Class A shares, which were first offered on 6-12-06. The predecessor fund’s Class III shares returns have been recalculated to reflect the gross fees and expenses of Class A shares. 2 Class B, Class C, Class I and Class R1 shares were first offered on 6-12-06. Returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I and Class R1 shares, respectively. 3 For certain types of investors, as described in the Fund’s prospectuses. 4 From 5-22-09. 5 Class R6 shares were first offered on 9-1-11. Returns prior to that date are those of Class A that have been recalculated to apply the gross fees and expenses of Class R6 shares. 6 From 11-6-06. 7 From 8-29-06. 8 No contingent deferred sales charge is applicable. Annual report | International Core Fund 7 Management’s discussion of Fund performance By Grantham, Mayo, Van Otterloo & Co. LLC Faced with multiple headwinds, most international developed stock markets lost ground during the 12 months ended February 29, 2012. Challenges included a major earthquake, tsunami and nuclear accident in Japan, partisan bickering over the U.S. debt ceiling, a downgrade of the U.S. sovereign debt rating and intensifying concern over debt-strapped eurozone nations, especially Greece. Greek stocks, a relatively small component of the Fund’s benchmark, the MSCI EAFE Index, lost more than half of their value during the period, while Italy saw its market decline by almost 25%. Key benchmark components Germany and France had losses of roughly 9% and 15%, respectively, while the United Kingdom performed relatively better, at 0%. Japan saw its stock market fall by about 10% during the period. Against this backdrop, the MSCI EAFE Index lost 7.01%, while the average large value fund monitored by Morningstar, Inc. declined 8.83%. During the period, John Hancock International Core Fund’s Class A shares declined 8.73%, excluding sales charges. Our quality-adjusted valuation screen, one of our stock-picking tools, delivered mixed results, leading us to underweight financials, which helped performance, and underweight consumer staples, which hurt. The momentum part of our model struggled amid the period’s numerous sharp reversals. In geographical terms, the Fund benefited most from stock selection in France, the United Kingdom and Japan. Negatives included weak picks in Canada and exposure to Australia which hurt mainly because of a stronger dollar versus the U.S. At the stock level, overweighted positions in two power utilities headed the Fund’s list of detractors: Italy’s Enel SpA and Germany’s E.ON AG. Substantial amounts of debt and exposure to nuclear power hampered both stocks. Debt concerns also sidetracked Spanish telecom services carrier Telefonica SA. On the positive side, the U.K.’s GlaxoSmithKline PLC and France’s Sanofi S.A. — both makers of pharmaceuticals — were the Fund’s two largest relative contributors. Additionally, the Fund got a boost from a small out-of-benchmark stake in French specialty chemical firm Rhodia SA, which was bought by a competitor. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 International Core Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on September 1, 2011 with the same investment held until February 29, 2012. Account value Ending value on Expenses paid during on 9-1-11 2-29-12 period ended 2-29-12 1 Class A $1,000.00 $1,012.50 $8.06 Class B 1,000.00 1,009.10 11.49 Class C 1,000.00 1,008.70 11.49 Class I 1,000.00 1,014.40 6.06 Class R1 1,000.00 1,011.20 9.50 Class R3 1,000.00 1,011.60 9.00 Class R4 1,000.00 1,013.20 7.51 Class R5 1,000.00 1,014.50 6.01 Class R6 1,000.00 1,014.90 5.56 Class 1 1,000.00 1,014.90 5.51 Class NAV 1,000.00 1,015.30 5.26 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 29, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | International Core Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on September 1, 2011, with the same investment held until February 29, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 9-1-11 2-29-12 period ended 2-29-12 1 Class A $1,000.00 $1,016.90 $8.07 Class B 1,000.00 1,013.40 11.51 Class C 1,000.00 1,013.40 11.51 Class I 1,000.00 1,018.80 6.07 Class R1 1,000.00 1,015.40 9.52 Class R3 1,000.00 1,015.90 9.02 Class R4 1,000.00 1,017.40 7.52 Class R5 1,000.00 1,018.90 6.02 Class R6 1,000.00 1,019.30 5.57 Class 1 1,000.00 1,019.40 5.52 Class NAV 1,000.00 1,019.60 5.27 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.61%, 2.30%, 2.30%, 1.21%, 1.90%, 1.80%, 1.50%, 1.20%, 1.11%, 1.10% and 1.05% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 10 International Core Fund | Annual report Portfolio summary Top 10 Holdings (23.3% of Net Assets on 2-29-12) Total SA 4.1% ENI SpA 2.0% Sanofi 3.8% Novartis AG 1.6% GlaxoSmithKline PLC 2.8% Vodafone Group PLC 1.5% AstraZeneca PLC 2.7% Enel SpA 1.4% E.ON AG 2.0% Nestle SA 1.4% Sector Composition Health Care 15.8% Consumer Staples 8.4% Energy 13.5% Utilities 6.9% Financials 11.4% Materials 5.6% Consumer Discretionary 10.2% Information Technology 3.7% Telecommunication Services 9.9% Short-Term Investments & Other 5.0% Industrials 9.6% Top 10 Countries Japan 22.5% Australia 5.0% United Kingdom 18.9% Switzerland 4.7% France 11.1% Spain 4.6% Germany 7.0% Netherlands 4.2% Italy 5.3% Canada 3.0% 1 As a percentage of net assets on 2-29-12. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | International Core Fund 11 Fund’s investments As of 2-29-12 Shares Value Common Stocks 94.34% (Cost $1,521,078,586) Australia 5.02% Billabong International, Ltd. (L) 593,423 1,921,511 BlueScope Steel, Ltd. 1,756,432 786,496 Charter Hall Office REIT (L) 721,379 2,364,495 Commonwealth Bank of Australia 90,252 4,757,586 Dexus Property Group 2,406,468 2,297,408 Goodman Fielder, Ltd. 2,440,896 1,695,515 Goodman Group 3,899,173 2,881,923 GPT Group 844,429 2,807,479 Iluka Resources, Ltd. 181,294 3,209,310 Investa Office Fund 2,858,010 1,909,308 JB Hi-Fi, Ltd. (L) 39,757 482,705 Mirvac Group 1,377,257 1,762,992 National Australia Bank, Ltd. 78,364 1,974,779 OneSteel, Ltd., ADR 1,947,049 2,171,891 Pacific Brands, Ltd. 1,084,476 826,268 Qantas Airways, Ltd. (I) 545,616 1,007,658 QBE Insurance Group, Ltd. 765,602 9,538,723 Resolute Mining, Ltd. (I) 625,002 1,370,223 Stockland 981,132 3,317,624 TABCORP Holdings, Ltd. 615,264 1,789,096 Telstra Corp., Ltd. 4,340,327 15,328,517 Wesfarmers, Ltd. 206,164 6,398,630 Westpac Banking Corp. 404,337 8,996,610 Austria 0.65% Andritz AG 24,399 2,415,915 OMV AG 126,840 4,719,415 Raiffeisen Bank International AG (L) 34,324 1,238,909 Voestalpine AG 56,327 1,989,847 Belgium 0.68% Ageas 601,604 1,274,726 Anheuser-Busch InBev NV 48,405 3,253,330 Belgacom SA 86,914 2,767,649 Colruyt SA 41,797 1,636,872 Delhaize Group SA 14,448 794,533 Mobistar SA 20,627 987,043 12 International Core Fund | Annual report See notes to financial statements Shares Value Bermuda 0.11% Golden Ocean Group, Ltd. 550,900 515,659 Lancashire Holdings, Ltd. 98,879 1,203,856 Canada 2.98% BCE, Inc. (L) 88,900 3,642,434 Canadian National Railway Company 44,800 3,451,970 Canadian Natural Resources, Ltd. 216,400 8,033,121 Canadian Pacific Railway, Ltd. 13,400 1,004,069 Enbridge, Inc. 112,500 4,338,774 Encana Corp. (L) 346,300 7,055,847 First Quantum Minerals, Ltd. 88,400 2,022,716 Husky Energy, Inc. 45,200 1,221,078 IGM Financial, Inc. 41,800 1,930,206 Methanex Corp. 42,500 1,332,407 Metro, Inc. 36,600 1,896,120 National Bank of Canada 16,165 1,259,284 Precision Drilling Corp. (I) 101,257 1,225,993 Research In Motion, Ltd. (I) 237,700 3,370,490 RONA, Inc. 74,400 704,561 Sun Life Financial, Inc. (Toronto Stock Exchange) (L) 213,100 4,684,345 China 0.07% Yangzijiang Shipbuilding Holdings, Ltd. 1,011,000 1,090,749 Denmark 0.30% D/S Norden A/S 15,026 441,413 Novo Nordisk A/S 30,460 4,273,650 Finland 0.41% Neste Oil OYJ 90,288 1,110,135 Nokia OYJ 1,035,944 5,456,090 France 11.11% Air France KLM (I)(L) 364,667 2,150,448 Alcatel-Lucent (I) 15,210 38,101 Archos SA (I)(L) 50,259 594,650 Arkema SA 41,507 3,798,382 Artprice.com (I)(L) 7,340 481,752 BNP Paribas SA 33,222 1,614,119 Cie Generale d’Optique Essilor International SA 28,076 2,235,868 Cie Generale des Etablissements Michelin 25,572 1,763,374 Dassault Systemes SA 25,987 2,158,712 France Telecom SA 264,857 4,050,132 Lagardere SCA 70,447 2,106,670 LVMH Moet Hennessy Louis Vuitton SA 21,470 3,606,957 PagesJaunes Groupe (L) 196,905 697,529 Peugeot SA 105,654 2,114,254 Rallye SA 22,155 808,197 Renault SA 90,587 4,790,248 Safran SA 52,116 1,746,987 Sanofi 808,678 59,856,960 Societe Generale SA 79,117 2,544,755 See notes to financial statements Annual report | International Core Fund 13 Shares Value France (continued) SOITEC (I)(L) 46,064 $306,561 Total SA 1,163,207 65,111,067 Unibail-Rodamco SE 16,685 3,222,218 Valeo SA 29,428 1,583,308 Vivendi SA 298,649 6,404,402 Wendel SA 28,172 2,371,117 Germany 6.39% Adidas AG 42,270 3,317,719 Aurubis AG (L) 51,738 3,078,374 BASF SE 102,076 8,951,853 Bayerische Motoren Werke (BMW) AG 56,913 5,263,730 Bilfinger Berger SE 27,734 2,711,876 Continental AG (I) 11,907 1,083,269 Deutsche Lufthansa AG 97,100 1,346,827 Deutsche Post AG 86,026 1,509,312 E.ON AG 1,358,888 31,288,290 Fresenius Medical Care AG & Company KGaA 44,225 3,097,004 Fresenius SE & Company KGaA 41,267 4,265,219 GEA Group AG 77,951 2,631,935 Gildemeister AG (I) 20,457 329,752 Kloeckner & Company SE 51,701 797,595 Lanxess AG 25,733 1,923,157 Leoni AG 71,858 3,600,296 Linde AG 19,147 3,180,311 Puma SE 4,903 1,701,041 RWE AG 176,219 8,014,822 Salzgitter AG 33,918 2,072,776 SAP AG 66,289 4,473,425 SGL Carbon SE (I)(L) 17,678 856,972 Software AG 46,365 1,761,706 Suedzucker AG 67,894 1,965,771 Volkswagen AG 12,883 2,181,998 Greece 0.21% Alpha Bank AE (I) 5,675 9,788 National Bank of Greece SA (I) 4,283 13,113 OPAP SA 272,999 2,419,320 Public Power Corp. SA 184,078 853,159 Hong Kong 1.69% AIA Group, Ltd. 690,400 2,612,945 CLP Holdings, Ltd. 704,699 6,239,650 Esprit Holdings, Ltd. (L) 1,373,095 3,077,920 Galaxy Entertainment Group, Ltd. (I) 781,000 1,906,479 Hong Kong & China Gas Company, Ltd. 841,443 2,145,196 Melco International Development Ltd. (I) 1,827,000 1,795,324 Pacific Basin Shipping, Ltd. 1,614,121 835,204 Power Assets Holdings, Ltd. 656,854 4,899,068 Sino-Forest Corp. (I) 26,210 9,010 Swire Pacific, Ltd., Class A 130,000 1,471,190 14 International Core Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Swire Properties, Ltd. 122,500 $301,346 Yue Yuen Industrial Holdings, Ltd. 454,380 1,544,914 Ireland 1.19% C&C Group PLC 199,547 974,020 C&C Group PLC — London Exchange 5,405 26,298 CRH PLC 254,112 5,429,444 DCC PLC 64,511 1,656,889 Experian PLC 2,439 36,637 Kerry Group PLC 65,864 2,806,735 Paddy Power PLC 34,345 2,043,156 Paddy Power PLC — London Exchange 2,971 176,649 Shire PLC 166,003 5,795,241 Israel 0.12% Africa Israel Investments, Ltd. (I) 248,950 821,064 Cellcom Israel, Ltd. 14,595 197,722 Mellanox Technologies, Ltd. (I) 5,777 221,022 Partner Communications Company, Ltd. 84,490 617,785 Italy 5.28% Banco Popolare Societa Cooperativa (L) 1,795,448 3,292,693 BGP Holdings PLC 2,714,128 4 Davide Campari Milano SpA 240,064 1,795,862 Enel SpA 5,705,693 22,864,559 ENI SpA 1,336,794 30,863,686 Exor SpA 43,258 1,085,451 Finmeccanica SpA (L) 891,428 4,503,338 Fondiaria-Sai SpA (I)(L) 220,301 404,236 Italcementi SpA — RSP 41,228 133,868 Lottomatica SpA (I) 40,951 695,316 Mediaset SpA 222,143 657,645 Milano Assicurazioni SpA (I) 1,508,781 573,280 Pirelli & C. SpA 209,307 2,176,824 Recordati SpA 89,392 678,199 Saipem SpA 13,152 663,976 Snam Rete Gas SpA 525,056 2,539,681 Telecom Italia SpA 3,985,722 4,585,644 Telecom Italia SpA, RSP 3,930,583 3,715,501 Terna Rete Elettrica Nazionale SpA 453,146 1,705,488 Tod’s SpA 7,733 794,637 Japan 22.53% Advance Residence Investment Corp. 423 785,304 AEON Company, Ltd. (L) 495,600 6,280,913 AEON Credit Service Company, Ltd. 88,100 1,273,870 Aiful Corp. (I)(L) 451,700 779,395 Alps Electric Company, Ltd. 323,046 2,896,637 Anritsu Corp. (L) 253,000 3,037,662 Asahi Group Holdings, Ltd. 90,800 1,986,137 Astellas Pharma, Inc. 184,700 7,597,111 See notes to financial statements Annual report | International Core Fund 15 Shares Value Japan (continued) Bandai Namco Holdings, Inc. 120,400 $1,682,061 Bridgestone Corp. 212,500 5,123,662 Calsonic Kansei Corp. 258,000 1,493,854 CAPCOM Company, Ltd. 53,000 1,175,085 Circle K Sunkus Company, Ltd. 35,200 770,294 Cosmo Oil Company, Ltd. 469,000 1,362,776 Daikyo, Inc. (I) 1,022,000 2,631,738 Daito Trust Construction Company, Ltd. 113,800 10,030,749 Dena Company, Ltd. 46,300 1,508,074 DIC Corp. 322,000 662,905 Digital Garage, Inc. (I) 236 606,523 Don Quijote Company, Ltd. 61,400 2,121,671 East Japan Railway Company 28,100 1,802,333 EDION Corp. 134,200 975,674 Eisai Company, Ltd. 104,280 4,218,434 Electric Power Development Company, Ltd. 39,100 997,040 FANUC Corp. 20,600 3,743,497 Fast Retailing Company, Ltd. (L) 23,000 4,767,259 Fuji Electric Company, Ltd. 329,000 849,410 Fuji Heavy Industries, Ltd. 127,116 962,220 Fuji Oil Company, Ltd. 52,400 719,862 Gree, Inc. (L) 127,200 3,980,890 Gunze, Ltd. 223,000 691,811 Hanwa Company, Ltd. 183,000 853,928 Haseko Corp. (I) 1,877,000 1,378,568 Hikari Tsushin, Inc. 33,500 945,115 Hitachi, Ltd. 851,000 4,956,163 Honda Motor Company, Ltd. 12 458 Inpex Corp. 621 4,384,598 ITOCHU Corp. 660,200 7,529,403 Japan Tobacco, Inc. 537 2,853,586 JFE Holdings, Inc. 201,100 4,243,477 JGC Corp. 58,000 1,679,468 Juki Corp. (L) 240,000 522,750 JVC Kenwood Holdings, Ltd. (I) 123,800 570,967 JX Holdings, Inc. 1,939,000 12,185,487 K’s Holding Corp. 100,400 3,352,599 Kajima Corp. 1,617,000 4,977,655 Kakaku.com, Inc. 51,000 1,494,438 Kao Corp. 202,450 5,183,577 Kawasaki Kisen Kaisha, Ltd. (L) 1,052,000 2,219,941 KDDI Corp. 2,084 13,243,690 Kinugawa Rubber Industrial Company, Ltd. 148,000 1,109,127 Konami Corp. 100,523 2,767,213 Lawson, Inc. 36,400 2,141,377 Leopalace21 Corp. (I)(L) 421,700 1,028,873 Makino Milling Machine Company, Ltd. 172,000 1,292,420 Marubeni Corp. 634,824 4,508,417 16 International Core Fund | Annual report See notes to financial statements Shares Value Japan (continued) Mazda Motor Corp. (I)(L) 1,244,000 $2,060,729 Mitsubishi Chemical Holdings Corp. 806,500 4,651,349 Mitsubishi Corp. 162,795 3,989,371 Mitsubishi Heavy Industries, Ltd. 469,000 2,197,661 Mitsubishi UFJ Lease & Finance Company, Ltd. 42,500 1,816,773 Mitsui & Company, Ltd. 149,400 2,577,755 Mitsui Mining & Smelting Company, Ltd. 548,000 1,662,608 Mitsui O.S.K. Lines, Ltd. 507,000 2,313,892 Mizuho Financial Group, Inc. 2,763,400 4,629,236 Nachi-Fujikoshi Corp. 128,000 705,649 NET One Systems Company, Ltd. 847 2,092,189 Nintendo Company, Ltd. 14,300 2,092,458 Nippon Chemi-Con Corp. (L) 234,000 975,995 Nippon Light Metal Company, Ltd. 1,132,000 1,729,902 Nippon Paper Group, Inc. (L) 87,000 1,867,029 Nippon Steel Corp. 1,838,000 5,284,719 Nippon Telegraph & Telephone Corp. 354,400 16,705,053 Nippon Yusen Kabushiki Kaisha 893,000 2,663,415 Nipro Corp. (L) 99,300 757,126 Nissan Motor Company, Ltd. 238,200 2,450,075 Nisshinbo Holdings, Inc. 95,000 904,999 Nitori Holdings Company, Ltd. 26,200 2,215,197 Nitto Boseki Company, Ltd. 223,000 752,344 NTT DoCoMo, Inc. 3,933 6,700,566 Obayashi Corp. 387,000 1,742,802 OKUMA Corp. 128,000 1,067,812 ORIX Corp. 28,660 2,765,011 Osaka Gas Company, Ltd. 594,120 2,276,853 Penta-Ocean Construction Company, Ltd. (L) 694,000 2,309,959 Point, Inc. 29,230 1,096,053 Resona Holdings, Inc. 2,331,500 11,145,810 Ricoh Company, Ltd. 156,000 1,426,607 Round One Corp. 237,400 1,552,813 Ryohin Keikaku Company, Ltd. 36,000 1,715,172 Sankyo Company, Ltd. 54,000 2,591,121 Sanrio Company, Ltd. (L) 46,500 1,902,164 SCSK Corp. 50,300 770,922 Sega Sammy Holdings, Inc. 116,300 2,197,597 Seven & I Holdings Company, Ltd. 141,400 3,909,812 Shimamura Company, Ltd. 12,600 1,378,848 Ship Healthcare Holdings, Inc. 21,400 411,590 Showa Shell Sekiyu KK 128,900 870,291 Sojitz Corp. 1,530,300 2,830,898 Sumitomo Corp. 790,100 11,735,976 Sumitomo Osaka Cement Company, Ltd. 406,000 1,223,887 Taiheiyo Cement Corp. 2,185,000 4,661,955 Taisei Corp. 1,541,000 4,062,947 Takeda Pharmaceutical Company, Ltd. 480,489 21,710,818 See notes to financial statements Annual report | International Core Fund 17 Shares Value Japan (continued) The Daiei, Inc. (I)(L) 197,000 $701,117 Toho Zinc Company, Ltd. 246,000 1,086,495 Tokyo Gas Company, Ltd. 397 1,809 Tokyo Steel Manufacturing Company, Ltd. 700 5,884 Tokyo Tatemono Company, Ltd. 638,000 2,597,191 TonenGeneral Sekiyu KK 134,133 1,236,952 Toray Industries, Inc. 525,000 3,719,601 Tosoh Corp. 400,000 1,169,428 Toyota Tsusho Corp. 253,800 5,101,605 UNY Company, Ltd. 287,700 2,873,296 USS Company, Ltd. 19,790 1,939,690 West Japan Railway Company 31,400 1,281,026 Yahoo! Japan Corp. 5,501 1,734,495 Yamada Denki Company, Ltd. 122,260 7,954,596 Yamato Transport Company, Ltd. 79,300 1,252,141 Zeon Corp. 54,000 506,886 Jersey, C.I. 0.22% Randgold Resources, Ltd. 30,960 3,546,754 Netherlands 4.17% Aegon NV (I) 562,357 2,936,047 ASML Holding NV 26,477 1,215,705 CSM NV 44,724 841,062 European Aeronautic Defence & Space Company NV 158,498 5,758,119 ING Groep NV, ADR (I) 711,213 6,285,752 Koninklijke BAM Groep NV 335,564 1,585,269 Royal Dutch Shell PLC, B Shares 581,098 21,564,359 Royal Dutch Shell PLC, Class A (London Stock Exchange) 417,282 15,160,062 Unilever NV 297,792 9,883,720 Wereldhave NV 11,378 850,114 New Zealand 0.63% Chorus, Ltd. 710,572 1,928,847 Fletcher Building, Ltd. (New Zealand Exchange) 361,491 1,963,427 Telecom Corp. of New Zealand, Ltd. 3,403,979 6,078,252 Norway 0.15% Telenor ASA 47,039 868,642 TGS Nopec Geophysical Company ASA 51,996 1,501,838 Portugal 0.28% Electricidade de Portugal SA 749,378 2,184,591 Jeronimo Martins SGPS SA (I) 122,957 2,270,667 Singapore 1.49% CapitaCommercial Trust 640,000 603,938 Ezra Holdings, Ltd. (I) 918,000 911,094 Golden Agri-Resources, Ltd. 9,632,000 5,591,520 Jaya Holdings, Ltd. (I) 876,000 399,976 Midas Holdings, Ltd. (L) 638,000 199,753 Oversea-Chinese Banking Corp., Ltd. 101,987 728,139 Singapore Exchange, Ltd. 453,000 2,597,820 18 International Core Fund | Annual report See notes to financial statements Shares Value Singapore (continued) Singapore Press Holdings, Ltd. 786,000 $2,375,813 Singapore Telecommunications, Ltd. 3,618,350 9,148,062 Swiber Holdings, Ltd. (I)(L) 912,000 513,458 Venture Corp., Ltd. 83,000 557,958 Spain 4.61% Banco Popular Espanol SA (L) 999,953 4,100,455 Banco Santander SA (I) 1,455,409 12,067,040 Ferrovial SA 189,528 2,398,424 Fomento de Construcciones y Contratas SA 62,127 1,573,985 Gas Natural SDG SA 447,634 7,564,727 Grifols SA (I) 123,564 2,571,677 Grifols SA, B Shares (I) 12,356 174,694 Iberdrola SA 946,393 5,592,343 Inditex SA 75,648 6,994,300 Red Electrica De Espana 27,151 1,371,744 Repsol YPF SA 243,108 6,333,521 Telefonica SA 1,310,546 22,336,886 Sweden 0.55% Boliden AB 100,286 1,752,403 Investor AB, B Shares 152,520 3,390,807 NCC AB 62,019 1,377,754 Swedbank AB, Class A 131,326 2,242,093 Switzerland 4.65% Nestle SA 369,854 22,601,625 Novartis AG 464,485 25,317,832 Roche Holdings AG 114,947 19,997,394 The Swatch Group AG, BR Shares 8,041 3,642,176 Wolseley PLC 57,595 2,232,435 United Kingdom 18.85% 3i Group PLC 362,926 1,093,198 Aggreko PLC 87,935 3,096,396 Amlin PLC 244,715 1,367,681 ARM Holdings PLC 435,088 3,940,381 ASOS PLC (I) 42,436 1,237,414 Associated British Foods PLC 91,547 1,744,742 AstraZeneca PLC 941,827 42,192,449 Aviva PLC (I) 391,593 2,293,099 BAE Systems PLC 1,894,360 9,425,651 Barclays PLC 4,849,986 18,888,654 BG Group PLC 180,125 4,343,952 BP PLC 2,437,540 19,131,564 British American Tobacco PLC 427,804 21,622,063 BT Group PLC 3,701,806 12,644,567 Burberry Group PLC 295,601 6,626,888 Cobham PLC 548,940 1,636,809 Cookson Group PLC 104,076 1,115,036 Diageo PLC 275,310 6,576,037 See notes to financial statements Annual report | International Core Fund 19 Shares Value United Kingdom (continued) Dixons Retail PLC (I) 1,483,486 $352,574 Drax Group PLC 366,709 3,025,988 Electrocomponents PLC 115,029 442,051 FirstGroup PLC 373,292 1,746,846 GlaxoSmithKline PLC 1,993,824 43,968,318 Home Retail Group PLC 1,661,027 2,689,681 HSBC Holdings PLC 1,544 13,633 IMI PLC 154,196 2,377,467 Imperial Tobacco Group PLC 125,692 4,980,979 ITV PLC 254,835 347,793 Jazztel PLC (I) 245,020 1,399,490 Ladbrokes PLC 13,856 33,043 Legal & General Group PLC 1,087,837 2,089,159 Lloyds Banking Group PLC (I) 7,661,266 4,254,414 National Express Group PLC 100,913 374,930 Next PLC 138,713 6,117,643 Pearson PLC 182,848 3,485,061 Prudential PLC 64,212 727,284 Punch Taverns PLC (I) 644,963 115,431 Reckitt Benckiser Group PLC 48,446 2,682,080 Rio Tinto PLC 123,972 7,058,389 Rolls-Royce Holdings PLC (I) 302,692 3,920,541 Royal Bank of Scotland Group PLC (I) 4,707,046 2,092,240 SABMiller PLC 55,897 2,262,130 Scottish & Southern Energy PLC 202,971 4,162,487 Smith & Nephew PLC 186,667 1,833,909 Spirit Pub Company PLC (I) 582,690 537,270 Tate & Lyle PLC 139,270 1,545,384 Taylor Wimpey PLC (I) 428,293 337,970 The Sage Group PLC 404,387 1,995,374 The Weir Group PLC 114,728 3,844,726 Thomas Cook Group PLC (L) 2,004,884 901,634 Trinity Mirror PLC (I) 140,795 102,971 Tullett Prebon PLC 142,203 725,142 United Utilities Group PLC 109,843 1,067,883 Vodafone Group PLC 8,866,109 23,955,879 William Hill PLC 620,167 2,212,583 Yell Group PLC (I)(L) 2,616,973 185,693 Shares Value Preferred Securities 0.63% (Cost $8,307,254) Germany 0.63% Bayerische Motoren Werke (BMW) AG 12,011 711,784 Porsche Automobil Holding SE 86,927 5,657,783 Volkswagen AG 19,780 3,698,043 20 International Core Fund | Annual report See notes to financial statements Yield (%) Shares Value Securities Lending Collateral 4.20% (Cost $66,576,604) John Hancock Collateral Investment Trust (W) 0.3743 (Y) 6,651,790 66,581,092 Yield (%) Par value Value Short-Term Investments 3.64% (Cost $57,665,090) Money Market Funds 3.64% State Street Institutional Treasury Money Market Fund 0.0000 (Y) $57,665,090 57,665,090 Total investments (Cost $1,653,627,534) † 102.81% Other assets and liabilities, net (2.81%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of 2-29-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 2-29-12. † At 2-29-12, the aggregate cost of investment securities for federal income tax purposes was $1,668,723,964. Net unrealized depreciation aggregated $38,360,355, of which $121,304,967 related to appreciated investment securities and ($159,665,322) related to depreciated investment securities. The Fund had the following sector composition as a percentage of net assets on 2-29-12: Health Care 15.8% Energy 13.5% Financials 11.4% Consumer Discretionary 10.2% Telecommunication Services 9.9% Industrials 9.6% Consumer Staples 8.4% Utilities 6.9% Materials 5.6% Information Technology 3.7% Short-Term Investments & Other 5.0% See notes to financial statements Annual report | International Core Fund 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-29-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,587,050,930) including $63,008,305 of securitiesloaned) $1,563,782,517 Investments in affiliated issuers, at value (Cost $66,576,604) 66,581,092 Total investments, at value (Cost $1,653,627,534) Foreign currency, at value (Cost $1,315,257) 1,330,504 Cash held at broker for futurescontracts 10,796,405 Receivable for fund sharessold 3,505,863 Receivable for forward foreign currency exchangecontracts 1,426,195 Dividends and interestreceivable 8,040,647 Receivable for securities lendingincome 114,646 Receivable due fromadviser 128 Other receivables and prepaidexpenses 159,749 Totalassets Liabilities Payable for forward foreign currency exchangecontracts 608,518 Payable for fund sharesrepurchased 1,673,328 Payable upon return of securitiesloaned 66,532,524 Payable for futures variationmargin 337,311 Payable toaffiliates Accounting and legal servicesfees 52,839 Transfer agentfees 102,650 Distribution and servicefees 15 Trustees’fees 34,198 Other liabilities and accruedexpenses 621,221 Totalliabilities Netassets Paid-incapital $1,813,274,258 Undistributed net investmentincome 11,462,292 Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (219,442,851) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies (19,518,557) Netassets 22 International Core Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($373,532,884 ÷ 13,475,711shares) $27.72 Class B ($3,687,394 ÷ 133,543shares) 1 $27.61 Class C ($4,386,410 ÷ 158,844shares) 1 $27.61 Class I ($411,313,070 ÷ 14,805,613shares) $27.78 Class R1 ($249,667 ÷ 9,027shares) $27.66 Class R3 ($29,794 ÷ 1,072shares) $27.80 2 Class R4 ($34,716 ÷ 1,249shares) $27.79 2 Class R5 ($71,033 ÷ 2,557shares) $27.78 Class R6 ($99,512 ÷ 3,577shares) $27.82 Class 1 ($39,092,356 ÷ 1,404,982shares) $27.82 Class NAV ($753,278,306 ÷ 27,095,400shares) $27.80 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 3 $29.18 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 Net assets and shares outstanding have been rounded for presentation purposes. The net asset value is as reported on 2-29-12. 3 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | International Core Fund 23 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-29-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $63,284,898 Securitieslending 2,881,986 Interest 3,845 Less foreign taxeswithheld (5,472,851) Total investmentincome Expenses Investment managementfees 14,226,088 Distribution and servicefees 1,356,130 Accounting and legal servicesfees 238,772 Transfer agentfees 1,135,319 Trustees’fees 100,832 State registrationfees 154,977 Printing andpostage 290,034 Professionalfees 161,513 Custodianfees 1,686,879 Registration and filingfees 69,507 Other 41,935 Totalexpenses Less expensereductions (77,029) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 10,752,964 Investments in affiliatedissuers 11,592 Capital gain distributions received from affiliated underlyingfunds 4,324 Futurescontracts (5,281,432) Foreign currencytransactions (6,514,319) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (183,733,186) Investments in affiliatedissuers 2,929 Futurescontracts 822,635 Translation of assets and liabilities in foreigncurrencies 1,713,430 Net realized and unrealizedloss Decrease in net assets fromoperations 24 International Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 2-29-12 2-28-11 Increase (decrease) in netassets Fromoperations Net investmentincome $41,312,921 $23,097,293 Net realized gain(loss) (1,026,871) 5,624,346 Change in net unrealized appreciation(depreciation) (181,194,192) 249,810,283 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (6,432,365) (3,147,377) ClassB (26,198) (20,240) ClassC (31,262) (19,160) ClassI (7,098,312) (3,662,817) ClassR1 (2,560) (1,465) ClassR3 (359) (245) ClassR4 (492) (330) ClassR5 (1,226) (672) ClassR6 (1,923) — Class1 (779,516) (671,339) ClassNAV (15,625,962) (13,024,392) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 1,602,314,049 1,164,759,509 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | International Core Fund 25 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.58 0.33 0.24 0.76 0.35 Net realized and unrealized gain (loss) oninvestments (3.32) 5.09 7.59 (18.65) (0.35) Total from investmentoperations — Lessdistributions From net investmentincome (0.39) (0.31) (0.52) (1.56) (0.45) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $374 $333 $225 $54 $130 Ratios (as a percentage of average net assets): Expenses beforereductions 1.58 1.61 1.95 4 1.75 1.68 Expenses net of feewaivers 1.58 1.60 1.66 4 1.75 1.65 Expenses net of fee waivers andcredits 1.58 1.60 1.62 4 1.70 1.65 Net investmentincome 2.05 1.21 0.94 2.33 0.78 Portfolio turnover (%) 42 39 44 54 50 5 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 5 Excludes mergeractivity. 26 International Core Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.44 0.18 0.17 0.53 — 2 Net realized and unrealized gain (loss) oninvestments (3.34) 5.01 7.44 (18.49) (0.33) Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.11) (0.35) (1.30) (0.16) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $4 $5 $6 $7 $20 Ratios (as a percentage of average net assets): Expenses beforereductions 2.49 2.36 3.07 5 2.75 2.48 Expenses net of feewaivers 2.30 2.30 2.36 5 2.63 2.41 Expenses net of fee waivers andcredits 2.30 2.30 2.33 5 2.40 2.40 Net investmentincome 1.58 0.65 0.69 1.64 — 6 Portfolio turnover (%) 42 39 44 54 50 7 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Less than 0.005%. 7 Excludes mergeractivity. CLASS C SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.43 0.17 0.15 0.55 0.13 Net realized and unrealized gain (loss) oninvestments (3.34) 5.03 7.46 (18.52) (0.46) Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.11) (0.35) (1.30) (0.16) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $4 $5 $5 $4 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.50 2.47 2.69 4 2.59 2.49 Expenses net of feewaivers 2.30 2.30 2.36 4 2.43 2.40 Expenses net of fee waivers andcredits 2.30 2.30 2.33 4 2.40 2.40 Net investmentincome 1.53 0.62 0.60 1.69 0.28 Portfolio turnover (%) 42 39 44 54 50 5 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 Excludes mergeractivity. See notes to financial statements Annual report | International Core Fund 27 CLASS I SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.72 0.45 0.35 0.94 0.55 Net realized and unrealized gain (loss) oninvestments (3.36) 5.12 7.63 (18.77) (0.35) Total from investmentoperations Lessdistributions From net investmentincome (0.52) (0.43) (0.63) (1.74) (0.64) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) 2 2 2 2 Ratios and supplementaldata Net assets, end of period (inmillions) $411 $291 $84 $1 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.16 1.12 1.06 2.37 2.34 Expenses net of feewaivers 1.16 1.12 1.06 1.18 1.18 Expenses net of fee waivers andcredits 1.16 1.12 1.06 1.18 1.18 Net investmentincome 2.54 1.61 1.34 2.87 1.24 Portfolio turnover (%) 42 39 44 54 50 3 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Excludes mergeractivity. CLASS R1 SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.53 0.24 0.23 0.69 0.66 Net realized and unrealized gain (loss) oninvestments (3.33) 5.06 7.50 (18.54) (0.69) Total from investmentoperations Lessdistributions From net investmentincome (0.31) (0.20) (0.42) (1.55) (0.43) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) — 3 — 3 — 3 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 7.37 6.88 8.85 4 15.16 13.85 Expenses net of feewaivers 1.90 1.92 1.92 4 2.10 1.70 Expenses net of fee waivers andcredits 1.90 1.92 1.92 4 1.70 1.70 Net investmentincome 1.88 0.90 0.92 2.21 1.48 Portfolio turnover (%) 42 39 44 54 50 5 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 5 Excludes mergeractivity. 28 International Core Fund | Annual report See notes to financial statements CLASS R3 SHARES Periodended 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.57 0.29 0.02 Net realized and unrealized gain (loss) oninvestments (3.38) 5.08 2.90 Total from investmentoperations Lessdistributions From net investmentincome (0.33) (0.23) (0.45) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 45.66 44.55 10.97 6 Expenses net of feewaivers 1.80 1.83 1.91 6 Expenses net of fee waivers andcredits 1.80 1.83 1.91 6 Net investmentincome 2.01 1.05 0.10 6 Portfolio turnover (%) 42 39 44 1 The inception date for Class R3 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. CLASS R4 SHARES Periodended 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.65 0.37 0.08 Net realized and unrealized gain (loss) oninvestments (3.38) 5.08 2.91 Total from investmentoperations Lessdistributions From net investmentincome (0.42) (0.31) (0.52) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 42.74 44.22 10.71 6 Expenses net of feewaivers 1.50 1.53 1.61 6 Expenses net of fee waivers andcredits 1.50 1.53 1.61 6 Net investmentincome 2.29 1.34 0.40 6 Portfolio turnover (%) 42 39 44 1 The inception date for Class R4 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | International Core Fund 29 CLASS R5 SHARES Periodended 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.73 0.44 0.14 Net realized and unrealized gain (loss) oninvestments (3.38) 5.10 2.91 Total from investmentoperations Lessdistributions From net investmentincome (0.51) (0.39) (0.59) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 20.87 31.41 10.50 6 Expenses net of feewaivers 1.20 1.22 1.31 6 Expenses net of fee waivers andcredits 1.20 1.22 1.31 6 Net investmentincome 2.58 1.58 0.70 6 Portfolio turnover (%) 42 39 44 1 The inception date for Class R5 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. CLASS R6 SHARES Periodended 2-29-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.26 Net realized and unrealized gain oninvestments 0.10 Total from investmentoperations Lessdistributions From net investmentincome (0.54) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 16.83 6 Expenses net of feewaivers 1.12 6 Expenses net of fee waivers andcredits 1.12 6 Net investmentincome 1.98 6 Portfolio turnover (%) 42 7 1 Period from 9-1-11 (inception date) to 2-29-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-11 to 2-29-12. 30 International Core Fund | Annual report See notes to financial statements CLASS 1 SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.79 0.50 0.46 0.93 0.95 Net realized and unrealized gain (loss) oninvestments (3.41) 5.09 7.54 (18.74) (0.72) Total from investmentoperations Lessdistributions From net investmentincome (0.55) (0.44) (0.64) (1.75) (0.65) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) 2 2 2 2 Ratios and supplementaldata Net assets, end of period (inmillions) $39 $47 $44 $34 $74 Ratios (as a percentage of average net assets): Expenses beforereductions 1.07 1.07 1.08 3 1.10 1.16 Expenses net of feewaivers 1.07 1.07 1.07 3 1.10 1.14 Expenses net of fee waivers andcredits 1.07 1.07 1.07 3 1.10 1.14 Net investmentincome 2.76 1.83 1.83 2.88 2.09 Portfolio turnover (%) 42 39 44 54 50 4 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 4 Excludes mergeractivity. CLASS NAV SHARES Periodended 2-29-12 2-28-11 2-28-10 2-28-09 2-29-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.81 0.51 0.49 0.99 0.95 Net realized and unrealized gain (loss) oninvestments (3.43) 5.10 7.51 (18.78) (0.70) Total from investmentoperations Lessdistributions From net investmentincome (0.56) (0.45) (0.65) (1.77) (0.67) From net realizedgain — — — (1.18) (3.79) Totaldistributions Net asset value, end ofperiod Total return (%) 2 2 2 2 Ratios and supplementaldata Net assets, end of period (inmillions) $753 $920 $800 $603 $1,415 Ratios (as a percentage of average net assets): Expenses beforereductions 1.02 1.02 1.04 3 1.04 1.11 Expenses net of feewaivers 1.02 1.02 1.02 3 1.04 1.08 Expenses net of fee waivers andcredits 1.02 1.02 1.02 3 1.04 1.08 Net investmentincome 2.84 1.87 1.99 3.06 2.09 Portfolio turnover (%) 42 39 44 54 50 4 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 4 Excludes mergeractivity. See notes to financial statements Annual report | International Core Fund 31 Notes to financial statements Note 1 — Organization John Hancock International Core Fund (the Fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek high total return. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
